Dismissed and Memorandum Opinion filed June 19, 2007







Dismissed and Memorandum Opinion filed June 19, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00763-CR
____________
 
JOSEPH W. UNDERWOOD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County
Criminal Court at Law No. 12
Harris County, Texas
Trial Court Cause No. 5455
 

 
M E M O R A N D U M   O P I N I O N
Appellant, Joseph W. Underwood, appeals his conviction for
speeding and assessment of a fine of $200.  Appellant challenges the
constitutionality of certain statutes that preclude an individual who holds a
commercial driver=s license from enjoying the benefit of
certain traffic violation dismissal procedures.  We dismiss appellant=s appeal for want
of jurisdiction.




Appellant was charged with the offense of speeding.  On
February 28, 2005, appellant entered a plea of not guilty in a municipal court
of record and was subsequently found guilty by a jury.  Appellant appealed his
conviction to the county criminal court, which determined that it lacked
jurisdiction and dismissed his appeal.[1]
An appellant has the right to appeal a municipal court of
record judgment to the court of appeals if the fine assessed against the
defendant exceeds $100 and if the judgment is affirmed by the county appellate
court.  Tex. Gov=t Code ' 30.00027(a).  An
appellant has a right to appeal only to the extent provided by statute.  Griffin
v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004).  Thus, an appellant=s right to appeal
to this court from a municipal court of record judgment exists only when that
judgment is affirmed by the county court.[2] 
In this case, instead of affirming the municipal court=s judgment, the
county criminal court dismissed the appeal for lack of jurisdiction. 
Therefore, we have no jurisdiction over this appeal.  See Tex. Gov=t Code ' 30.00027(a); Jamshedji
v. State, No. 14‑05‑00551‑CR, 2006 WL 2035549 (Tex. App.CHouston [14th
Dist.] July 20, 2006, no pet.) (op. on reh=g).
Accordingly, we dismiss this appeal for want of
jurisdiction. See Tex. R. App. P.
42.3(a).  
 
 
/s/      Adele Hedges
Chief Justice
 
 
Judgment rendered
and Memorandum Opinion filed June 19, 2007.
Panel consists of
Chief Justice Hedges and Justices Hudson and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).
 
 




[1]  The county criminal court determined that appellant
failed to invoke the jurisdiction of that court because appellant did not
timely file his appeal bond or notice of appeal as required by statute.


[2]  Appellant also has the right to appeal whether the
county court properly dismissed his appeal.  See Martin v. State, 171
Tex. Crim. 245, 346 S.W.2d 840 (1961).  Appellant does not raise this issue
here on appeal; rather, he only challenges the municipal court=s judgment.